Title: To George Washington from James Madison, 8 February 1788
From: Madison, James
To: Washington, George



Dear Sir
New York Feby 8 [17]88

The prospect in Massts seems to brighten, if I view in the true light the following representation of it. “This day, (Jany 30) for the first our President Mr Handcock took his seat in Convention, and we shall probably terminate our business on Saturday or tuesday next. I can not predict the issue, but our hopes are increasing. If Mr Hancock does not disappoint our present expectations, our wishes will be gratified.” Several reflections are suggested by this paragraph which countenance a favorable inference from it. I hope from the rapid advance towards a conclusion of the business, that even the project of recommendatory alterations has been dispensed with.
The form of the ratification of Georgia is contained in one of the papers herewith inclosed. Every information from S. Carolina continues to be favorable. I have seen a letter from N. Carolina of pretty late date which admits that a very formidable opposition exists, but leans towards a fœderal result in that State. As far as I can discover, the state of the question in N. Carolina

is pretty analogous to that in Virginia. The body of the people are better disposed than some of a superior order. The Resolutions of New York for calling a Convention, appear by the paper to have passed by a majority of two only in the House of Assembly. I am told this proceeded in some degree from an injudicious form in which the business was conducted; and which threw some of the fœderalists into the opposition.
I am just informed by a gentleman who has seen another letter from Boston of the same date with mine, that the plan of recommendatory alterations has not been abandoned, but that they will be put into a harmless form, and will be the means of saving the Constitution from all risk in Massts. With the highest respect & attachment I remain Dear Sir, your affe. hble servt

Js Madison Jr

